                                                               Case 2:20-cv-01112-KJM-DMC Document 13 Filed 08/10/20 Page 1 of 4


                                                     1 Anne L. Collins, SBN 244287
                                                       Gabriela D. Flowers, SBN 273850
                                                     2 Derek K. Ulmer, SBN 318255
                                                       LOZANO SMITH
                                                     3 One Capitol Mall, Suite 640
                                                       Sacramento, CA 95814
                                                     4 Telephone: (916) 329-7433
                                                       Facsimile: (916) 329-9050
                                                     5
                                                       Attorneys for Defendants, CALIFORNIA PINES
                                                     6 COMMUNITY SERVICES DISTRICT, RON SCHERER
                                                       and RYAN SCHERER
                                                     7

                                                     8                                    UNITED STATES DISTRICT COURT
                                                     9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11 CHAD COATES, JOSHUA B. LUSK, JOSHUA                      Case No. 2:20-cv-01112-KJM-DMC
                                                       C. HICKS, JORDAN C. VERECE,
      Tel 916-329-7433 Fax 916-329-9050




                                                    12                                                          STIPULATION REGARDING EXTENSION
                                                                        Plaintiffs,                             OF TIME TO RESPOND TO AMENDED
               LOZANO SMITH




                                                    13                                                          COMPLAINT; ORDER
                                                             vs.
                                                    14
                                                       CALIFORNIA PINES COMMUNITY
                                                    15 SERVICES DISTRICT, RON SHERER, RYAN
                                                       SHERER,
                                                    16

                                                    17                          Defendants.
                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time to                                        Coates et al. v. CA Pines et al.
                                                         Respond to Amended Complaint; Order                                   Case No. 2:20-cv-01112-KJM-DMC
                                                                 Case 2:20-cv-01112-KJM-DMC Document 13 Filed 08/10/20 Page 2 of 4


                                                     1           Plaintiffs Chad Coates et al., (“Plaintiffs”) and Defendants California Pines Community Services

                                                     2   District (“District”) et al., (“Defendants”) (collectively herein, “Parties”), through their respective

                                                     3   counsel of record, hereby stipulate to an extension of time for the District to respond to the Complaint

                                                     4   filed by Plaintiffs in the above-captioned action and agree as follows:

                                                     5           1. WHEREAS, Plaintiffs filed their Complaint and initiated the instant action on June 2, 2020

                                                     6   (Document No. 1);

                                                     7           2. WHEREAS, Plaintiffs served the Complaint on the District by personal service on June 23,

                                                     8   2020 (Document No. 7);

                                                     9           3. WHEREAS, the Parties previously stipulated, and the Court ordered, an extension of the time

                                                    10   for Defendants to respond to Plaintiffs’ original Complaint (Documents 8, 9);
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11           4. WHEREAS, Plaintiffs filed and served the Amended Complaint by mail on July 30, 2020;
      Tel 916-329-7433 Fax 916-329-9050




                                                    12           5. WHEREAS, the deadline for Defendants to respond to Plaintiffs’ Amended Complaint is
               LOZANO SMITH




                                                    13   currently August 13, 2020;

                                                    14           6. WHEREAS, good cause exists for an extension because the Parties met and conferred on

                                                    15   August 3, 2020, and agreed further discussions would help narrow the issues in dispute, and would aide

                                                    16   in resolution of this action, and thereby efficiently preserve the Parties’ and the Court’s time and

                                                    17   resources.

                                                    18           7. WHEREAS, Plaintiffs anticipate filing a Second Amended Complaint to narrow the issues in

                                                    19   dispute and avoid unnecessary law and motion practice;

                                                    20           8. WHEREAS, the Parties acknowledge that the Court’s Order directs that requests to extend a

                                                    21   deadline must be submitted and approved by the Court (Document No. 3-1); and

                                                    22           9. WHEREAS, the Parties agree an extension would allow the Parties to continue to evaluate

                                                    23   the claims and participate in good faith negotiations to seek global resolution of this action without

                                                    24   expending the Court’s time and resources.

                                                    25           10. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline

                                                    26   for Defendants to respond to Plaintiffs’ Amended Complaint thirty-two (32) days, to September 14,

                                                    27   2020.

                                                    28   ///
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time to             -2-                          Coates et al. v. CA Pines et al.
                                                         Respond to Complaint; Order                                  Case No. 2:20-cv-01112-KJM-DMC
                                                               Case 2:20-cv-01112-KJM-DMC Document 13 Filed 08/10/20 Page 3 of 4


                                                     1          IT IS SO STIPULATED.

                                                     2
                                                         Dated: August 5, 2020                                  Respectfully Submitted,
                                                     3

                                                     4                                                          LAW OFFICE OF STEPHAN R. WATTENBERG

                                                     5                                                           /s/ Stephan R. Wattenberg (as authorized 8/5/20)
                                                                                                                STEPHAN R. WATTENBERG
                                                     6                                                          Attorney for Plaintiffs
                                                                                                                Chad Coates, Joshua B. Lusk, Joshua C. Hicks,
                                                     7
                                                                                                                Jordan C. Verece
                                                     8

                                                     9   Dated: August 5, 2020                                  Respectfully Submitted,

                                                    10                                                          LOZANO SMITH
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12                                                          /s/Derek K. Ulmer
                                                                                                                ANNE L. COLLINS
               LOZANO SMITH




                                                    13                                                          GABRIELA D. FLOWERS
                                                                                                                DEREK K. ULMER
                                                    14                                                          Attorneys for Defendants
                                                                                                                California Pines Community Services District,
                                                    15
                                                                                                                Ron Scherer, Ryan Scherer
                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time to             -3-                          Coates et al. v. CA Pines et al.
                                                         Respond to Complaint; Order                                  Case No. 2:20-cv-01112-KJM-DMC
                                                               Case 2:20-cv-01112-KJM-DMC Document 13 Filed 08/10/20 Page 4 of 4


                                                     1                                                     ORDER

                                                     2          Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING

                                                     3   THEREFORE, IT IS HEREBY ORDERED that the deadline for the District to respond to the Complaint

                                                     4   shall be further extended thirty-two (32) days, to September 14, 2020.

                                                     5          IT IS SO ORDERED.

                                                     6   Dated: August 8, 2020.

                                                     7

                                                     8

                                                     9

                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         Stipulation Re: Extension of Time to             -4-                          Coates et al. v. CA Pines et al.
                                                         Respond to Complaint; Order                                  Case No. 2:20-cv-01112-KJM-DMC
